—In an action to recover damages for personal injuries, etc., the third-party defendant, New York Paving, Inc., s/h/a New York Paving Company, Inc., appeals from so much of a judgment of the Supreme Court, Kings County (Belen, J.), dated November 12, 1996, as, upon a jury verdict, is in favor of the third-party plaintiff, J & J Equipment Rental Corp., and against it in the principal sum of $760,236.30.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the plaintiffs-respondents.
Contrary to the appellant’s contention the court properly denied its motion to set aside the verdict as against the weight of the evidence as it was supported by a fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744). Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.